Citation Nr: 0740489	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left leg 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for a skin disorder due 
to exposure to herbicide agents.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from July 
1953 to August 1972.  He is a combat veteran who was wounded 
in action in July 1967.  Among other commendations, he 
received the Purple Heart Medal and Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In December 2007, the Board advanced this case on 
its docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's left leg disability involves persistent 
edema and stasis pigmentation of the lower left extremity.

2.  The veteran's right foot disability is severe, but does 
not involve actual loss of use of the foot.

3.  The veteran does not have a current skin disorder 
causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria are met for a 40 percent rating for the left 
leg disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.68, 4.104, Diagnostic Code (DC) 7121 
(2007).  

2.  The criteria are met for a 30 percent rating for the 
right foot disability.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.63, 4.71a, Diagnostic Codes (DCs) 5172, 5284 (2007).
  
3.  The veteran's skin disorder was not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent a VCAA notice letter to the veteran in August 
2003.  The letter provided him with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the fourth element.  

Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The letter requested that he provide or identify 
any evidence supporting his claims and specifically outlined 
the necessary evidence; it also told him that he was 
responsible for ensuring that VA received such evidence.  
Therefore, the absence of this specific language in the VCAA 
letters did not prejudice him, and thus, this notice defect 
is harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With regard to the veteran's claims for increased ratings for 
his left leg and right foot disabilities, the VCAA letter did 
not advise the veteran as to the disability rating and 
effective date elements of his claims, but did notify him 
that in order to support claims for higher evaluations, the 
evidence must show that the disabilities had become worse.  
Furthermore, the letter explained the type of evidence that 
might substantiate his claims.  On his substantive appeal (VA 
Form 9), he demonstrated actual knowledge as to the pertinent 
symptoms and criteria used to evaluate the disabilities.  
Therefore, the Board finds that any notice deficiency with 
regards to Dingess "did not affect the essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).  Furthermore, as will be discussed below, 
the Board is granting increased ratings for left leg and 
right foot disabilities, but not assigning effective dates.

With regard to the veteran's claim for service connection for 
a skin disorder, since the Board will conclude below that the 
preponderance of the evidence is against his claim, any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are rendered moot.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in August 2003, prior to the RO's initial 
decision in December 2003.

In developing his claims, VA obtained the veteran's service 
treatment records, and VA treatment records.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

With regard to the veteran's claims for increased ratings for 
left leg and right foot disabilities, a VA examination was 
provided in August 2003.  

With regard to the veteran's claim for service connection for 
a skin disorder, he has not been afforded a VA examination.  
In this case, there is no competent evidence that the veteran 
has a current skin disorder that may be related to service.  

The veteran has not reported a continuity of symptomatology 
since service and there is no competent medical opinion 
linking a skin disorder to service.  Under these 
circumstances, VA is not required to provide a VA 
examination.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.



Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).  

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Increased Rating for the Left Leg Disability

In July 1967, the veteran came under enemy fire while he was 
serving in the Republic of Vietnam.  He sustained multiple 
fragment wounds from a grenade and satchel charge explosion.  
He also sustained a closed fracture of the left tibia and 
fibula and second degree burns of the lower left extremity.  
The fracture healed with residuals involving chronic venous 
congestion of the left leg.

The veteran's left leg disability has been evaluated using DC 
7121, post-phlebitic syndrome of any etiology.  38 C.F.R. § 
4.104.  In a February 1974 rating decision, service 
connection was granted and a 30 percent rating was assigned.  
In June 2003, he filed a claim for an increased rating for 
this disability, which is currently at issue on appeal.

Under DC 7121, a 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive board-like edema with 
constant pain at rest.  

The report of the August 2003 VA examination indicates the 
veteran complained of constant pain.  He said he had 
difficulty walking more than 100 yards and standing longer 
than 15 minutes.  On objective physical examination of the 
left leg, there were chronic venous stasis changes, including 
hyperpigmentation and edema.  The fracture appeared well 
aligned and there was no focal tenderness to palpation along 
the tibia and fibula.  The X-ray revealed a well-healed 
fracture with no significant arthritis within the knee.    

The veteran's VA treatment records involve treatment for 
other conditions.  On his August 2004 substantive appeal (VA 
Form 9), he complained of constant ulceration, cramps and 
swelling in his left leg.

The evidence indicates the veteran has persistent edema and 
stasis pigmentation warranting a 40 percent evaluation.  
Although he complains of constant ulceration, the August 2003 
VA examiner did not note any ulceration and the VA treatment 
records are unremarkable for any complaints or treatment for 
ulceration.  Therefore, a higher 60 percent rating is not 
warranted.  Furthermore, VA regulations provide that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  The 
regulations cite as an example that combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  So entitlement to a 
higher schedular rating is not available under the existing 
law.

Resolving all benefit of the doubt in the veteran's favor, a 
higher 40 percent rating is granted for the left leg 
disability.  See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Furthermore, there was no point 
when the disability warranted a different rating, hence 
staged ratings are not warranted.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).

Increased Rating for the Right Foot Disability

During the July 1967 explosion, the veteran also sustained 
traumatic amputation of the second and third right toes and a 
fracture dislocation of the second right tarsometatarsal 
joint.  The tip of the right great toe was also amputated.  
Follow-up X-rays showed malunion of the first and second 
metatarsals.  In addition, he developed considerable callous 
formation on the plantar surface of the right foot, 
particularly over the head of the first metatarsal.  

In a February 1974 rating decision, service connection was 
granted and a 20 percent rating was assigned.  In June 2003, 
he filed a claim for an increased rating for this disability, 
which is currently at issue on appeal.

The veteran's right foot disability has been evaluated under 
DC 5172, which provides that the amputation of one or two 
toes, other than the great toe, with removal of the 
metatarsal head warrants a 20 percent rating.  38 C.F.R. § 
4.71a.  A higher 30 percent rating is warranted for 
amputation of all the toes or amputation of the great toe 
with removal of the metatarsal head.  Id., DCs 5170-5171.  

The report of the August 2003 VA examination indicates the 
veteran complained of constant pain and difficulty walking.  
He used shoe inserts for his right foot, but did not use a 
cane.  On physical examination of the right foot, the second 
and third right toes were amputated at the level of the 
metatarsophalangeal joints.  There was concomitant drifting 
of the great toe and he fourth and fifth toes centrally.  
There was also tenderness to palpation of the metatarsal 
heads with plantar callosities on the metatarsal area.  There 
was a dorsal prominence at the tarsometatarsal joint over the 
first and second rays.  

The veteran's VA treatment records show treatment for other 
conditions.  In his August 2004 substantive appeal (VA Form 
9), he complained of constant pain, which made it difficult 
for him to place pressure on his right foot.

Under DCs 5170-5173, which involve amputation of the toes, a 
rating higher than 20 percent is not warranted.  Because the 
veteran's foot disability also involves painful callosities 
and malunion of the first and second metatarsals, the Board 
has also considered whether a higher rating is available 
under other diagnostic codes relating to the foot.  Under DC 
5284, a higher 30 percent rating is warranted for a severe 
foot disability.  38 C.F.R. § 4.71a.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
30 percent rating is appropriate for his right foot 
disability.

Although a higher 40 percent rating is available for loss of 
use of a foot, the Board does not find that the veteran's 
right foot disability approximates actual loss of use.  
38 C.F.R. § 4.71a, DC 5167 (2007).  He has difficulty walking 
or standing for long periods of time, but he is able to walk 
without assistance.  He retains actual use of his right foot.  
Cf. 38 C.F.R. § 4.63 (2007) (providing that loss of use for 
purposes of special monthly compensation is shown when there 
is no function other than that which would be equally well 
served by amputation with prosthesis at the site of 
election).  .  Therefore, a higher 40 percent rating is not 
warranted.

Resolving all benefit of the doubt in the veteran's favor, a 
30 percent rating is granted for the right foot disability.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Furthermore, a 30 percent rating has been 
warranted since at least one year prior to when he filed a 
claim for an increased rating.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).

Extraschedular Consideration

In this case, there is no showing that the veteran's service-
connected left leg and right foot disabilities present such 
an exceptional or unusual disability pictures so as to 
warrant the assignment of extraschedular ratings.  See 38 
C.F.R. § 3.321.  The evidence also does not show marked 
interference with employment, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for extra-schedular ratings under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claims for consideration of extraschedular ratings.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Entitlement to Service Connection for a Skin Disorder

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.307(a)(6).  Chloracne or other acneform 
disease consistent with chloracne is one of the diseases 
associated with herbicide agents under § 3.309(e).   In order 
to be service-connected under 38 C.F.R. § 3.309(e), chloracne 
must have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The veteran's service treatment records indicate he was 
treated for a rash on his right hand in November 1958 and 
June 1959.  At an August 1968 physical examination, his skin 
was normal and on his Report of Medical History, he denied 
any skin disorders.  He has also had trophic dermatitis 
associated with chronic venous congestion of the left leg.

The report of a November 1973 VA examination makes no mention 
of any skin disorder other than the dermatitis of the left 
leg.  VA treatment records dated from November 2001 to May 
2004 note a skin disorder, not otherwise specified (NOS) on 
the veteran's problem list, but there is no record of 
treatment for this condition.  

In sum, the evidence does not indicate the veteran has a 
current skin disorder that may be associated with his 
military service.  He has already been compensated for any 
dermatitis associated with the chronic venous congestion of 
the left leg.  The rash that was on his right hand in 1958 
and 1959 was acute and transitory and apparently resolved.  
Furthermore, there is no evidence he developed chloracne or 
acneform disease.  

The claim for service connection for a skin disorder must be 
denied because the preponderance of the evidence is against 
the claim-meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a 40 percent rating for a left leg disability 
is granted.

Entitlement to a 30 percent rating for a right foot 
disability is granted.  

Entitlement to service connection for a skin disorder, 
including due to exposure to herbicide agents, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


